—Determination of respondent Police Commissioner, dated October 20, 1995, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jane Solomon, J.], entered September 4, 1996), dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner was guilty of failing to remain at the location of a double homicide, failing to identify himself and inform responding officers of his observations, of wrongfully associating with a known criminal, of making false and misleading statements to the Nassau County Police Department in connection with the homicide investigation, and of engaging in off-duty employment without permission or authority to do so. The proceeding was timely commenced upon the lodging of the charges and specifications on or about September 30, 1992 (Civil Service Law § 75 [4]; Matter of Steyer, 70 NY2d 990, 993). The penalty of dismissal was not excessive. Petitioner’s remaining arguments are without merit. Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.